Exhibit 10.2

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change in Control Severance Agreement (the
“Agreement”) is made as of June 26, 2017, by and between Cempra, Inc., a
Delaware corporation with its principal executive offices at 6320 Quadrangle
Drive, Suite 360, Chapel Hill, NC 27517 (the “Company”), and
                     (the “Employee”), residing at
                                .

W I T N E S S E T H:

WHEREAS, the Company presently employs Employee as its
                                ; and

WHEREAS, the Company and Employee previously entered into a Change in Control
Severance Agreement dated                     , 201     (the “Original
Agreement”); and

WHEREAS, the Company and Employee desire to amend and restate the Original
Agreement with regard to the consideration to be paid to Employee if his
employment is terminated under certain circumstances, including a termination
under certain circumstances following a “Change in Control” of the Company as
defined herein; and

WHEREAS, the Company wishes to protect its investment in its business,
employees, customer relationships, and confidential information, by requiring
Employee to abide by certain restrictive covenants regarding competition and
other matters, each of which is an inducement to the Company to provide Employee
with the benefits described in this Agreement; and

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the continued
employment of Employee by the Company and the compensation received by Employee
from the Company from time to time, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Definitions. For the purposes of the Agreement, the following terms shall be
defined as set out below:

(a) “Base Salary” shall mean Employee’s then current annual base salary;
provided that for purposes of Section 2(b), 2(c) and 2(d), Base Salary shall be
calculated without giving effect to any reduction therein constituting Good
Reason or which is effected on or following a Change in Control.

(b) “Board” means the Company’s Board of Directors.

(c) “Effective Date” shall mean the date first written above.

 

1



--------------------------------------------------------------------------------

(d) A “Change In Control” shall be deemed to have occurred upon (i) the
consummation of a merger, consolidation or similar transaction in which the
stockholders of the Company immediately prior to the merger or consolidation
cease to own, directly or indirectly, at least 50% of either (A) the
then-outstanding common stock of the combined entity or (B) the combined voting
power of the then-outstanding securities entitled to vote in the election of
directors of the combined entity, in either case immediately following the
merger, consolidation or similar transaction; (ii) the consummation of a sale of
all or substantially all of the assets of the Company; (iii) the acquisition
(other than pursuant to a merger, consolidation or similar transaction described
in clause (i) above) by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of direct or indirect beneficial ownership of any capital stock of the Company,
if, after such acquisition, such individual, entity or group owns more than 50%
of either (A) the then-outstanding common stock of the Company or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote in the election of directors; (iv) individuals, who on the Effective
Date are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board, provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
the Plan, be considered as a member of the Incumbent Board; or (v) the
liquidation or dissolution of the Company.

(e) “Cause” shall be determined by a majority of the Board (excluding Employee
if a Board member) and shall mean:

(i) The willful failure, disregard or refusal by Employee to materially perform
his duties as an employee of the Company;

(ii) Any willful, intentional or grossly negligent act by Employee having the
effect of injuring, in a material way (whether financial or otherwise), the
business or reputation of the Company or any of its affiliates;

(iii) Willful misconduct by Employee in respect of the duties or obligations of
Employee, including, without limitation, insubordination with respect to lawful
directions received by Employee from the Company or the Board;

(iv) Employee’s conviction of any felony (including entry of a nolo contendere
or no contest plea);

(v) The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that Employee personally engaged in some form of discrimination,
harassment or retaliatory conduct prohibited by law (including, without
limitation, discrimination based on race, color, religion, sex, national origin,
age, disability or other status protected by law);

(vi) Any violation of the Company’s Code of Conduct (as it may be modified from
time to time) or Insider Trading Policy or other similar policies that
materially injures, or in the determination of the Board, can reasonably be
expected to injure in a material way (whether financial or otherwise), the
business or reputation of the Company or any of its affiliates that, if capable
of being cured, is not cured by Employee within thirty (30) days after notice
thereof is given to Employee by the Company;

 

2



--------------------------------------------------------------------------------

(vii) Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);

(viii) Breach by Employee of the Confidentiality and Assignment of Inventions
Agreement entered into by and between Employee and the Company prior to the date
hereof (the “Confidentiality and Assignment of Inventions Agreement”), that, if
capable of being cured, is not cured by Employee within thirty (30) days after
notice thereof is given to Employee by the Company; or

(ix) Breach by Employee of any provision of this Agreement other than those
contained in the Confidentiality and Assignment of Inventions Agreement, that,
if capable of being cured, is not cured by Employee within thirty (30) days
after notice thereof is given to Employee by the Company.

(f) The “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Good Reason” shall mean any of the following: (i) the assignment to
Employee of duties materially inconsistent with Employee’s position, duties,
responsibilities or title as described herein; (ii) material reduction by the
Company of Employee’s duties and responsibilities; (iii) any reduction or series
of reductions in excess of ten percent (10%) by the Company of Employee’s Base
Salary or target bonus payable hereunder (it being understood that a reduction
of benefits applicable to all employees of the Company, including Employee,
shall not be deemed a reduction of Employee’s compensation package for purposes
of this definition); or (iv) a change of more than thirty-five (35) miles in the
geographic location at which Employee must perform services for the Company.
Notwithstanding the foregoing, Employee shall not have Good Reason for
termination unless Employee gives written notice of termination for Good Reason
within thirty (30) days after the event giving rise to Good Reason occurs, and
the Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Employee’s notice of termination,
within thirty (30) days after the date on which Employee gives written notice of
termination.

(h) “Disability” shall mean that Employee has been unable to substantially
perform the essential job duties of his position hereunder with or without a
reasonable accommodation for ninety (90) or more consecutive days, or more than
one hundred twenty (120) days in any consecutive twelve (12) month period, by
reason of any physical or mental illness or injury, as determined by the Board
in its reasonable discretion.

(i) “Restricted Period” shall mean a period of twelve (12) months following a
termination or cessation of Employee’s employment with the Company by either
party for any reason whatsoever, unless such termination of employment is under
the circumstances described in Section 2(c), in which case the Restricted Period
shall be eighteen (18) months following the termination or cessation of
Employee?s employment with the Company. The Restricted Period will be tolled and
will not run during any time Employee is in violation of Section 6 of this

 

3



--------------------------------------------------------------------------------

Agreement or while litigation with respect to any violation is pending, it being
the intent of the parties that the Restricted Period will be extended for any
period of time in which Employee is in violation of Section 6, and any period
during which litigation is pending relating to such breach.

(j) The “Term” of this Agreement shall mean an initial period of five (5) years
following the Effective Date, plus successive one (1) year renewal periods
thereafter so long as the Company does not provide Employee with written notice
of its intention not to renew this Agreement at least ninety (90) days prior to
the expiration of the initial five (5) year period or any additional one
(1) year renewal period ; provided, however, that if a Change in Control shall
have occurred during the Term, the Term shall expire on the last day of the
twelfth (12th) month following the month in which such Change in Control
occurred.

(k) “Termination Date” shall mean the effective date of Employee’s termination
of employment with the Company.

(l) “Effective Release” is defined as a general release of claims in favor of
the Company in a form reasonably acceptable to the Company’s counsel that is
executed by Employee after the Termination Date and within any consideration
period required by applicable law and that is not revoked by Employee within any
legally prescribed revocation period.

2. Compensation upon Termination.

(a) Upon termination of employment by either party for any reason whatsoever,
Employee shall be entitled to continue to receive his Base Salary, minus
applicable withholdings required by law or authorized by Employee, and
reimbursement of any accrued, unpaid and appropriately documented business
expenses through the Termination Date.

(b) If during the Term of this Agreement, Employee’s employment with the Company
is terminated either by the Company without Cause (and other than due to death
or Disability) or by Employee for Good Reason (and not under the circumstances
described in Section 2(c) or 2(d)), and (1) such termination results in Employee
incurring a “separation from service” as defined under Treasury Regulation
1.409A-1(h); (2) Employee has not breached this Agreement or the Confidentiality
and Assignment of Inventions Agreement; and (3) conditioned upon Employee’s
execution of an Effective Release, Employee shall be entitled to, in lieu of any
other separation payment or severance benefit:

(i) Payment of an amount equal to twelve (12) months of his Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid
ratably over a twelve (12) month period pursuant to the Company’s standard
payroll practices and procedures, beginning on the Company’s next regular pay
day occurring sixty (60) days following the Termination Date;

(ii) Payment in a lump sum, on the Company’s next regular pay day occurring
sixty (60) days following the Termination Date, of a pro rata bonus based upon
Employee’s target bonus amount for the year in which the Termination Date
occurs, pro-rated for the portion of the calendar year through the Termination
Date;

 

4



--------------------------------------------------------------------------------

(iii) At the Board’s discretion, (A) accelerated vesting of all or a portion of
Employee’s equity grants from the Company, which accelerated vested grants shall
become immediately and fully exercisable, subject to all other terms of the
applicable equity plan and award agreement, and/or (B) an extension of the
exercise period for any of Employee’s options that have vested prior to the
Termination Date through the date that is twelve (12) months following the
Termination Date, but in no event beyond the original expiration date of the
each affected option, provided that Employee shall be solely responsible for any
tax consequences resulting from any extended exercise period, including without
limitation, any failure of any such options to qualify as incentive stock
options under Section 422 of the Code; and

(iv) Conditioned on Employee’s proper and timely election to continue his health
insurance benefits under COBRA after the Termination Date, payment of Employee’s
applicable COBRA premiums for the lesser of twelve (12) months following the
Termination Date or until Employee becomes eligible for insurance benefits from
another employer, provided, however, that the Company has the right to terminate
such payment of COBRA premium reimbursement to Employee and instead pay Employee
a lump sum amount equal to the applicable COBRA premium multiplied by the number
of months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Code.

(c) If during the Term of this Agreement, (1) a Change in Control occurs within
twelve (12) months after the Effective Date; and (2) Employee’s employment with
the Company is terminated within twelve (12) months after such Change in Control
either by the Company without Cause (and other than due to death or Disability)
or by Employee for Good Reason; and (3) such termination results in Employee
incurring a “separation from service” as defined under Treasury Regulation
1.409A-1(h); and (4) Employee has not breached this Agreement or the
Confidentiality and Assignment of Inventions Agreement; and (5) conditioned upon
Employee’s execution of an Effective Release, then Employee shall be entitled
to, in lieu of any other separation payment or severance benefit:

(i) Payment of an amount equal to eighteen (18) months of his Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid
ratably over a eighteen (18) month period pursuant to the Company’s standard
payroll practices and procedures, beginning on the Company’s next regular pay
day occurring sixty (60) days following the Termination Date;

(ii) Payment in a lump sum, on the Company’s next regular pay day occurring
sixty (60) days following the Termination Date, an amount equal to one and one
half (1  1⁄2) times Employee’s target bonus for the year in which the
Termination Date occurs (which target shall be determined without giving effect
to any reductions in target bonus effected following or in contemplation of a
Change in Control);

 

5



--------------------------------------------------------------------------------

(iii) Accelerated vesting of all outstanding and unvested stock options and
other equity in the Company held by Employee, which shall become immediately and
fully exercisable, subject to all other terms of the applicable equity plan and
award agreement;

(iv) Conditioned on Employee’s proper and timely election to continue his health
insurance benefits under COBRA after the Termination Date, payment of Employee’s
applicable COBRA premiums for the lesser of eighteen (18) months following the
Termination Date or until Employee becomes eligible for insurance benefits from
another employer, provided, however, that the Company has the right to terminate
such payment of COBRA premium reimbursement to Employee and instead pay Employee
a lump sum amount equal to the applicable COBRA premium multiplied by the number
of months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Code;

(v) Outplacement assistance through a service provider selected by the Company
for a period of eighteen (18) months; and

(vi) The exercise period for any of Employee’s options that have vested prior to
the Termination Date, or pursuant to Section 2(c)(iii) above, will be extended
through the date that is twelve (12) months following the Termination Date, but
in no event beyond the original expiration date of the each affected option.
Employee shall be solely responsible for any tax consequences resulting from the
extended exercise period, including without limitation, any failure of any such
options to qualify as incentive stock options under Section 422 of the Code.

(d) If during the Term of this Agreement, (1) a Change in Control occurs more
than twelve (12) months after the Effective Date; and (2) Employee’s employment
with the Company is terminated within twelve (12) months after such Change in
Control, either by the Company without Cause (and other than due to death or
Disability) or by Employee for Good Reason; and (3) such termination results in
Employee incurring a “separation from service” as defined under Treasury
Regulation 1.409A-1(h); and (4) Employee has not breached this Agreement or the
Confidentiality and Assignment of Inventions Agreement; and (5) conditioned upon
Employee’s execution of an Effective Release, then Employee shall be entitled
to, in lieu of any other separation payment or severance benefit:

(i) Payment of an amount equal to twelve (12) months of his Base Salary, minus
applicable withholdings required by law or authorized by Employee, to be paid
ratably over a twelve (12) month period pursuant to the Company’s standard
payroll practices and procedures, beginning on the Company’s next regular pay
day occurring sixty (60) days following the Termination Date;

(ii) Payment in a lump sum, on the Company’s next regular pay day occurring
sixty (60) days following the Termination Date, an amount equal to Employee’s
target bonus for the year in which the Termination Date occurs (which target
shall be determined without giving effect to any reductions in target bonus
effected following or in contemplation of a Change in Control);

 

6



--------------------------------------------------------------------------------

(iii) Accelerated vesting of all outstanding and unvested stock options and
other equity in the Company held by Employee, which shall become immediately and
fully exercisable, subject to all other terms of the applicable equity plan and
award agreement;

(iv) Conditioned on Employee’s proper and timely election to continue his health
insurance benefits under COBRA after the Termination Date, payment of Employee’s
applicable COBRA premiums for the lesser of twelve (12) months following the
Termination Date or until Employee becomes eligible for insurance benefits from
another employer, provided, however, that the Company has the right to terminate
such payment of COBRA premium reimbursement to Employee and instead pay Employee
a lump sum amount equal to the applicable COBRA premium multiplied by the number
of months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Code; and

(v) Outplacement assistance through a service provider selected by the Company
for a period of twelve (12) months; and

(vi) The exercise period for any of Employee’s options that have vested prior to
the Termination Date, or pursuant to Section 2(d)(iii) above, will be extended
through the date that is twelve (12) months following the Termination Date, but
in no event beyond the original expiration date of the each affected option.
Employee shall be solely responsible for any tax consequences resulting from the
extended exercise period, including without limitation, any failure of any such
options to qualify as incentive stock options under Section 422 of the Code.

(e) Upon termination of Employee’s employment (i) as a result of Employee’s
death or Disability, (ii) by the Company for Cause, (iii) by Employee without
Good Reason, or (iv) for any reason following the Term of this Agreement,
Employee shall not be entitled to additional compensation under this Agreement
beyond that accrued as of the Termination Date.

3. Section 409A.

(a) The parties hereby acknowledge and agree that all benefits or payments
provided by the Company to Employee pursuant to this Agreement are intended
either to be exempt from the provisions of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”), or to be in compliance with Section 409A, and
the Agreement shall be interpreted to the greatest extent possible to be so
exempt or in compliance. If there is an ambiguity in the language of the
Agreement, or if Section 409A guidance indicates that a change to the Agreement
is required or desirable to achieve exemption or compliance with Section 409A,
Company and Employee agree to attempt to renegotiate in good faith to clarify
the ambiguity or make such change.

(b) If any severance or other payments that are required by the Agreement are to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A.

 

7



--------------------------------------------------------------------------------

(c) If any severance compensation or other benefit provided to Employee pursuant
to this Agreement that constitutes “nonqualified deferred compensation” within
the meaning of Section 409A is considered to be paid on account of “separation
from service” within the meaning of Section 409A, and Employee is a “specified
employee” within the meaning of Section 409A, then to the extent required to
avoid the imposition of taxation under Section 409A, no payments of any of such
severance or other benefit shall made for six (6) months plus one (1) day after
the separation date (the “New Payment Date”). The aggregate of any such payments
that would have otherwise been paid during the period between the separation
date and the New Payment Date shall be paid to the Employee in a lump sum on the
New Payment Date. In the event that that period for the consideration of (and
effectiveness of) the Effective Release spans two calendar years then, to the
extent necessary to comply with Section 409A, payments hereunder will not
commence or be made until the latter calendar year.

4. Excess Parachute Payments. If any payments or benefits received or to be
received by Employee pursuant to this Agreement in connection with or contingent
on a change in ownership or control are deemed to be an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), and if the Company has no publicly traded stock, the Company will use
commercially reasonable efforts to obtain “shareholder approval” within the
meaning of Section 280G(b)(5) of the Code of such payments or benefits in order
to exempt such payments or benefits from being considered an Excess Parachute
Payment. Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Employee
(including any payment or benefit received in connection with a Change in
Control or the termination of the Employee’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part) to the excise tax imposed pursuant to
Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax, but only if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments). The Company shall bear the
cost of all tax or other consultants retained to perform the calculations
required in order to make the determinations required under this Section 4. If a
reduction in the Total Payments is required under this Section 4, the specific
payments under this Agreement shall be reduced by the Company in its reasonable
discretion following consultation with Employee.

5. Employment at Will. Nothing herein is meant to alter the “at will” status of
Employee’s employment with the Company. Subject to the provisions of Section 2
above regarding payments in connection with a termination following a Change in
Control, Employee’s employment with the Company may be terminated at any time,
for any or no cause or reason, by either Employee or by the Company.

6. Non-Competition, Non-Solicitation and Non-Disparagement.

 

8



--------------------------------------------------------------------------------

(a) While Employee is employed by the Company and during the applicable
Restricted Period, Employee will not, directly on Employee’s own behalf or
indirectly for or in conjunction with others:

(i) Within the Restricted Territory (as defined in subsection (b) below), engage
in any business or enterprise (whether as owner, partner, officer, director,
employee, consultant, investor, lender or otherwise) that develops,
manufactures, markets, licenses or sells any pharmaceutical antibiotic products
that compete with the products being sold or developed by the Company at the
time of Employee’s termination (collectively, the “Competitive Products”) in any
management or executive role in which Employee would perform duties that are the
same or substantially similar to those duties actually performed by Employee for
the Company in the twelve (12) months immediately prior to the termination of
Employee’s employment, or in any position where Employee or such business or
enterprise would benefit from Employee’s use or disclosure of the Company’s
Proprietary Information as defined in the Confidentiality and Assignment of
Inventions Agreement;

(ii) Within the Restricted Territory, solicit or accept employment or be
retained by an individual or entity who, at any time during the term of this
Agreement, was an agent, client, licensee, or customer of the Company, where
Employee would have any management or executive role or be in any position
(whether as an employee, contractor or consultant) in which Employee would
perform duties that are the same or substantially similar to those duties
actually performed by Employee for the Company in the twelve (12) months
immediately prior to the termination of Employee’s employment or in any position
where Employee or such individual or entity would benefit from Employee’s use or
disclosure of the Company’s Proprietary Information as defined in the
Confidentiality and Assignment of Inventions Agreement;

(iii) Within the Restricted Territory, become financially interested in an
enterprise that is engaged, as a substantial part of its operations, in
developing, manufacturing, marketing, licensing or selling the Competitive
Products; provided, however, that nothing in this Agreement shall be construed
to prevent Employee from owning less than five percent (5%) of the outstanding
voting securities of any entity whose voting securities are listed on a national
securities exchange;

(iv) Solicit or accept the business of any customer of the Company whom Employee
solicited or serviced for the Company during the last twelve (12) months of
Employee’s employment with the Company for the purpose of selling or providing
Competitive Products to such customer; and/or

(v) Solicit, induce or encourage any employee, consultant, or independent
contractor of the Company to terminate his or her employment or contracting
relationship with the Company.

(b) For purposes of this Agreement, the “Restricted Territory” means North
America; but if such territory is determined to be overly broad, then the United
States; and, if such territory is also determined to be overly broad, then each
state or province in North

 

9



--------------------------------------------------------------------------------

America in which the Company engages in material business activities or sells or
licenses its products. Provided, however, that it shall not be a violation of
this Section 6 for Employee to work outside of the Restricted Territory for any
business or enterprise that develops, manufactures, markets, licenses or sells
Competitive Products, so long as that business or enterprise does not
manufacture, market, license or sell any Competitive Products that compete with
the Company’s products within the Restricted Territory.

(c) During Employee’s employment with the Company and at all times thereafter,
the Company and Employee each further agree that neither party shall directly or
indirectly disparage or defame the name or reputation of the other party or any
of its affiliates, including but not limited to any officer, director, employee
or shareholder of the Company or any of its affiliates ; provided that nothing
herein shall prohibit truthful testimony compelled by law, it being agreed that
the parties shall immediately notify each other in the event that notice of any
such compelled testimony is received. In addition, pursuant to 18 U.S.C. §
1833(b), Employee will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company or an affiliate that (a) is made (i) in confidence to a Federal, State,
or local government official, either directly or indirectly, or to Employee’s
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If Employee files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Employee may disclose the trade secret to Employee’s attorney and use the
trade secret information in the court proceeding, if Employee (I) files any
document containing the trade secret under seal, and (II) does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement is
intended to conflict with 18 U.S.C. §1833(b) or create liability for disclosures
of trade secrets that are expressly allowed by such section.

(d) In the event of a breach or threatened breach of this Section 6 by Employee,
then, in addition to any other rights which the Company may have, (i) the
Company will have the right to immediately terminate any remaining payment
obligations to Employee pursuant to Sections 2(b), 2(c), and 2(d) above without
any further obligation to Employee, and Employee will immediately repay to the
Company any amounts previously paid to Employee pursuant to Section 2(b), 2(c),
and 2(d) above; (ii) the Company will be entitled to injunctive relief to
enforce this Section 6 (and notwithstanding anything set forth in Section 7(b)
below, the Company may seek injunctive relief in any court of competent
jurisdiction without waiving the right to arbitration under Section 7(b)); and
(iii) the Company will have the right to require Employee to account for and pay
over to the Company all compensation, profits, monies, accruals, increments and
other benefits (collectively, the “Benefits”) derived or received by Employee as
a result of any transaction constituting a breach of any of the provisions of
Section 6, and Employee hereby agrees to account for and pay over such Benefits
to the Company. Notwithstanding the foregoing, the sole remedy available to the
Company with respect to a breach by Employee of (6)(a)(i), (6)(a)(iii) or
(6)(a)(iv) above that relates to Competitive Products other than a product or
products in the fusidane or macrolide classes of products shall be termination
effective as of the breach of any remaining payment obligations pursuant to
Sections 2(b), 2(c), and 2(d) of this Agreement.

 

10



--------------------------------------------------------------------------------

(e) Each of the rights and remedies enumerated in Section 6(d) shall be
independent of the others and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 6, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 6 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court or arbitrator making such
determination shall have the power to reduce the duration and/or area of such
provision and in its reduced form such provision shall then be enforceable. No
such holding of invalidity or unenforceability in one jurisdiction shall bar or
in any way affect the Company’s right to the relief provided in this Section 6
or otherwise in the courts of any other state or jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.

(f) The provisions of this Section 6 will survive any termination of this
Agreement and the termination of Employee’s employment with the Company.

7. Miscellaneous.

(a) This Agreement is governed by and will be construed and interpreted in
accordance with the laws of the State of North Carolina, without reference to
its conflict of laws principles.

(b) With the exception of actions by the Company to enforce its rights under
Section 6 hereof, any dispute arising out of, or relating to, this Agreement or
the breach thereof, or regarding the interpretation thereof, shall be finally
settled by binding arbitration conducted in Raleigh, North Carolina and
administered by the American Arbitration Association (“AAA”) pursuant to its
then-current Employment Arbitration Rules and Mediation Procedures (available at
www.adr.org). The arbitration shall be conducted by a single experienced
arbitrator or retired judge, to be chosen via the AAA’s selection procedures.
The arbitrator’s award shall be final and binding. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator may award monetary damages and, in the arbitrator’s
discretion, attorneys’ fees and/or costs to the prevailing party if allowed by
statute. The arbitrator may not award punitive damages or any other type of
exemplary damages unless such damages are specifically authorized by statute.
Any filing fees and the fees and costs of the arbitrator shall be paid equally
by the Company and Employee. Each party shall pay the fees of his or its
attorneys, the expenses of his or its witnesses, and any other expenses that
party incurs in connection with the arbitration. For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration, the parties hereby submit to the sole and exclusive jurisdiction of
the state or federal courts sitting in Orange County, North Carolina, and agree
that service of process in such arbitration or court proceedings shall be
satisfactorily made upon it or him if sent by registered mail addressed to it or
him at the address referred to in Section 7(g) of this Agreement.

 

11



--------------------------------------------------------------------------------

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

(d) This Agreement, and Employee’s rights and obligations hereunder, may not be
assigned by Employee. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets, but no such
assignment shall release the Company of its obligations hereunder.

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party. The Employee is not required to seek other employment or to
attempt in any way to reduce any amounts payable to the Employee by the Company.

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five (5) days after
the date of deposit in the United States mail. Either party may designate
another address, for receipt of notices hereunder by giving notice to the other
party in accordance with this paragraph (g).

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, including but not limited to the Original Agreement. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.

(i) As used in this Agreement, an “affiliate” of a specified person or entity
shall mean and include any person or entity controlling, controlled by or under
common control with the specified person or entity.

(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 

12



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CEMPRA, INC. By:  

 

Name:   David S. Zaccardelli, Pharm.D Title:   Chief Executive Officer EMPLOYEE
By:  

 

Name:  

[Signature Page to Change in Control Severance Agreement]